979 F.2d 847
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Steve CAMERON, Plaintiff-Appellant,v.J. A. VICKERY, Captain;  Carl R. Peed, Sheriff, Defendants-Appellees.Kenneth Steven CAMERON, Plaintiff-Appellant,v.U.S. MARSHALL, Eastern District of Alexandria;  Mr.Armstrong, Defendants-Appellees.
Nos. 92-6806, 92-6824.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 26, 1992Decided:  November 25, 1992

Appeals from the United States District Court for the Eastern District of Virginia, at Alexandria.  James C. Cacheris, Chief District Judge.  (CA-91-1673-AM, CA-92-18)
Kenneth Steven Cameron, Appellant Pro Se.
E.D.Va.
Dismissed.
Before ERVIN, Chief Judge, and RUSSELL and WIDENER, Circuit Judges.
PER CURIAM:

OPINION

1
Kenneth Steven Cameron filed two suits under 42 U.S.C. § 1983 (1988) and sought leave to proceed in forma pauperis.  The district court assessed a filing fee in accordance with  Evans v. Croom, 650 F.2d 521 (4th Cir. 1981), cert. denied, 454 U.S. 1153 (1982), and dismissed the cases without prejudice when Plaintiff failed to comply with the fee orders.*  Plaintiff appeals.  Finding no abuse of discretion, we deny leave to proceed in forma pauperis and dismiss the appeals.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 Cameron contends that he submitted the fees to the district court but the district court had no record of receiving them.  Because the dismissals were without prejudice, Cameron may refile his complaints and pay the appropriate fees